Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method for regulating a temperature of a compaction roller in a composite manufacturing system comprising controlling predictive cooling of the compaction roller comprising automatically adjusting, without feedback, to a baseline level of cooling for a time period or step in a manufacturing process.
Benson et al (US 2014/0190629) discloses an induction heating compaction system that comprises a number of non-contact temperature sensors configured to detect a temperature of the compaction roller and controller in communication with the number of non-contact temperature sensors and the cooling system, where the controller is configured to regulate the cooling system such that the temperature of the compaction roller is below a threshold temperature. Benson does not teach or suggest a method for regulating a temperature of a compaction roller in a composite manufacturing system comprising controlling predictive cooling of the compaction roller comprising automatically adjusting, without feedback, to a baseline level of cooling for a time period or step in a manufacturing process.
Weimer et al (US Patent 9,080,024) discloses a composite manufacturing system comprising a fiber placement head, a compaction roller associated with the fiber placement head and a temperature regulation system associated with the compaction roller and configured to actively control a temperature of the compaction roller. Weimer does not teach or suggest a method for regulating a temperature of a compaction roller in a composite manufacturing system comprising controlling predictive cooling of the compaction roller comprising automatically adjusting, without feedback, to a baseline level of cooling for a time period or step in a manufacturing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746